DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging device in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: imaging mode.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claims 21 and 31 recite “wherein the first image and second image are captured by a same imaging mode”.  The specification as filed does not provide any literal support for “a same imaging mode”.  In fact, the word “mode” is not present in the specification.  Neither is this “imaging mode” derivable from the disclosure or figures.  This is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claims 21 and 31 recite “a same imaging mode”. This mode of operation of the imaging device is not supported or described in the specification.  Thus, the scope of the claim cannot be determined since it is not clear what applicant means by “a same imaging mode”.  Does this mean same operation characteristics of the imaging device are used to capture the first and second image of the cell? 
Claims 27 and 37 recite wherein the cell rotation region comprises a plurality of cross-sectional dimensions along a longitudinal axis of the cell rotation region.  It is not clear what applicant means by “cell rotation region comprises a plurality of cross-sectional dimensions along a longitudinal axis”, since all channels comprise a plurality of cross-sectional dimensions along a longitudinal axis.  The examiner interprets this to mean the channel has various restrictions that result in a plurality of different cross-section dimensions along the longitudinal channel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden et al., (DE 10 2014 205 535; hereinafter “Hayden”), see attached machine-generated English translation.
As to claims 21 and 31, Hayden teaches a cell classification system and method of use the same comprising: 
a flow channel configured to transport a cell through the flow channel, wherein the flow channel comprises an inlet, an outlet, and an imaging region 8 between the inlet and the outlet (see Fig. 1); 
an imaging device 6 operatively coupled to the imaging region and configured to capture (i) a first image of the cell at a location within the imaging region and (ii) a second image of the cell at a different location within the imaging region, wherein the first image and the second image are captured by a same imaging mode (the exposure time of the individual images is typically very short to avoid motion blur. The spacing of two images should be chosen such that at least two images are taken while the cell 2 . 3 . 4 . 5 the image field 8 happens, two temporally successive images of the same cell and / or of the crystal are then produced by means of a microscope device); and 
a processor configured to determine a classification of the cell based on analysis of both the first image and the second image (in an advantageous embodiment and development of the invention, a three-dimensional image of a cell surface, d. H. the cell topography of the cell, or a crystal surface calculated from the at least two images of the cell by means of a processor unit. Advantageously, the three-dimensional model of the cell allows classification into, for example, pathological and non-pathological cell types. Furthermore, the distinction between mature erythrocytes and reticulocytes is possible).
As to claims 22 and 32, Hayden teaches the location is upstream of the different location within the imaging region 8, see for example Figs. 1 and 2).
As to claims 23 and 33, these claims are directed to an intended result not structure.  Thus, the recitation that the cell is oriented at different angles in the first image and the second image has not received patentable weight.  Nevertheless, this is shown in Figs 1 and 2 of Hayden).
As to claim 24 and 34, Hayden teaches the flow channel is configured to subject the cell to rotation while transporting the cell through the imaging region (The rotation, in particular of the cell in combination with a microscope device, allows the imaging of the cell with the optical system from different orientations. The cells are thus well differentiable, especially after reconstruction. In particular, cells with optically conspicuous three-dimensional structures, such as pronounced organelles, granules or special cell forms such as erythrocytes and megakaryocytes, can be represented from different angles, with the microscope device being fixed). 
As to claim 25 and 35, Hayden teaches the flow channel is configured to rotate the cell by applying a velocity gradient to the cell (in a further advantageous embodiment and development of the invention, the rotation of the cell is initiated hydrodynamically by means of a targeted flow. In particular, this targeted flow is a swirling flow that rotates the cell relative to the microscopy device, such that the microscopy device can pick up the cell or crystal from different perspectives without changing their own position. The cells, or in the case of urinalysis also the crystals, are manipulated without contact and can thus advantageously remain in their native environment. The rotation is to be adjusted in particular by the flow velocity of the biological sample through the microfluidic channel.)
As to claims 26 and 36, Hayden teaches the cell is suspended in a fluid within the flow channel, and wherein the flow channel is configured to apply the velocity gradient to the cell by applying co-flow of an additional fluid to the flow channel (Fig. 2 shows a second embodiment for initiating the rotation of the cells 2 . 3 . 4 . 5 , In this embodiment, a first carrier liquid 14 by means of the first inflow channel 19 and a second carrier liquid 15 by means of the second inflow channel 20 into the microfluidic channel 7 guided. The inflow channels are orthogonal to the longitudinal axis of the microfluidic channel 7 arranged. The sectional image CC 'of the fluid channel 7 shows that the first carrier liquid is supplied below the second carrier liquid. This causes a turbulence of the biological sample 1 in the microfluidic channel 7 generated. Again, this device is for rotating the cells in the microfluidic channel 7 arranged that the cells are especially in the image field 8th rotate. Again, the supply of biological sample takes place 1 continuously).
As to claims 27 and 37, Hayden teaches the flow channel is configured to apply the velocity gradient to the cell by subjecting the cell to flow across a cell rotation region within the flow channel, wherein the cell rotation region comprises a plurality of cross-sectional dimensions along a longitudinal axis of the cell rotation region . (Fig. 1 shows a first flow obstacle 10 and a second flow obstacle 11 , These are at a defined distance from the image field 8th of the microscope 6 arranged. The distance is such that the rotation of the cells 2 . 3 . 4 . 5 in the image field 8th he follows. The sectional images AA 'and BB' show two typical flow obstacles 10 and 11 in the microfluidic channel 7 , They are offset from one another in the microfluidic channel 7 arranged around a vortex flow of the biological sample 1. The dimension of the flow obstacles 10 . 11 is chosen to be 20% -50% of the cross section of the microfluidic channel 7 fill out. The width 21 and height 22 the individual flow obstacles 10 . 11 is typically at least 10% of the microfluidic channel width 23 , The typical microfluidic channel width 23 is 50 to 500 microns. In this example, the microfluidic channel width is 23 100 μm. The distance between the two flow obstacles 10 . 11 to each other depends on the 23 and is typically in a range of half to twice the microfluidic channel width 23. 
As to claim 28 and 38, Hayden teaches wherein the classification of the cell is determined by one or more morphological features of the cell (Advantageously, it is possible by means of the method according to the invention and the cell display device to display the cell and / or crystals from different perspectives, in particular to photograph. Thus, crystals and cells, especially pathologically altered cells, can be analyzed and classified. Urine samples typically contain crystals. It is also possible with urine samples that both cells, such as red or white blood cells, and crystals occur in a biological sample. In blood tests are typically only contain cells of different cell types, which are analyzed. Cell or crystal detection is possible only because of the morphological nature of the cell or crystal. The rotation, in particular of the cell in combination with a microscope device, allows the imaging of the cell with the optical system from different orientations. The cells are thus well differentiable, especially after reconstruction. In particular, cells with optically conspicuous three-dimensional structures, such as pronounced organelles, granules or special cell forms such as erythrocytes and megakaryocytes, can be represented from different angles, with the microscope device being fixed).
As to claims 29, 30, 39 and 40, Hayden teaches the cell is derived from a biological sample, wherein the biological sample is blood (Hayden teaches the blood analysis is preferably whole blood samples comprising, for example, blood cells such as leukocytes, eosinophilic granulocytes or basophilic granulocyte).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,843,196, 1-30 of U.S. Patent No. 10,611,995 and claims 1-24 of US Patent No. 10,808,218 and 1-22 of US application No. 17/071,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generic to the patented claims.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US 2014/0376816 to Lagae teaches the device (1) comprises a holographic imaging unit comprising holographic imaging elements (2) for providing holographic diffraction images, a fluid handling unit comprising microfluidic channels (3) that comprise imaging regions for conducting a flowing medium along the corresponding holographic imaging elements for imaging objects immersed in the flowing medium, where the channels comprise a microfluidic switch arranged downstream of the imaging region for controllably directing each object in the flowing medium into a selected one of a set of outlets, and a processing unit for real-time characterization of the holographic diffraction image obtained for each of the objects when passing through any of the imaging regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798